DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The instant Action is responsive to Applicant’s Remarks filed 07/27/2022.
3. All rejections and/or objections previously made are hereby withdrawn.
Allowable Subject Matter
4. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of the instant application and its parent application 16747827, filed 01/21/2020 ,now U.S. Patent #11093459;
A terminal disclaimer against the above US Patent #11093459 filed and approved 7/27/2022;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-20 are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
The instant application claims a set of subject matters closely in parallel to the subject matters of US patent 11093459 issued to parent application 16747827.
The following table shows the claim 1, as an example, in Instant Application that are rejected by corresponding claim 1 in U.S. Patent No. 11093459, under double patenting rejections.
Instant Application
U.S. Patent No. 11093459
1. A method comprising: 
obtaining, for each vertex type in a plurality of vertex types, a sequence of persistent identifiers of vertices for the vertex type, 






wherein each edge type in a plurality of edge types is associated with a respective source vertex type of the plurality of vertex types and a respective target vertex type of the plurality of vertex types; 




populating, for each edge type in a plurality of edge types, a source array of a respective compressed sparse row (CSR) representation of said each edge type that, for a same vertex ordering as the sequence of persistent identifiers for the source vertex type of the edge type, is based on counts of edges of the edge type that originate from vertices of the source vertex type; 










concurrently populating, based on an atomic fetch-and-add instruction, multiple offsets in a destination array of the CSR representation for a particular edge type of the plurality of edge types, 
wherein the destination array contains offsets that correspond to respective sequence positions within the sequence of persistent identifiers of vertices of the target vertex type of the edge type.
1. A method comprising: 
obtaining a mapping of a relational schema to a graph data model, wherein: the relational schema defines a plurality of vertex tables that correspond to a plurality of respective vertex types in the graph data model and a plurality of edge tables that correspond to a plurality of respective edge types in the graph data model, and 
each edge type in the plurality of edge types is associated with a respective source vertex type of the plurality of vertex types and a respective target vertex type of the plurality of vertex types; 
obtaining, for each vertex type in the plurality of vertex types, a sequence of persistent identifiers of vertices for the vertex type; 
populating, based on said mapping and for a respective compressed sparse row (CSR) representation of each edge type in the plurality of edge types, a source array that, for a same vertex ordering as the sequence of persistent identifiers for the source vertex type of the edge type, is based on counts of edges of the edge type that originate from vertices of the source vertex type; 
for the CSR representation of each edge type in the plurality of edge types, 
populating, in parallel and based on said mapping, a destination array that contains canonical offsets as sequence positions within the sequence of persistent identifiers of vertices of the target vertex type of the edge type.


As the terminal disclaimer filed and approved 07/27/2022, the double patenting rejections has been overcome.
In the prosecution histories of the parent application 16747827, rejections was made based on below references: 
PADMANABHAN: “HDB-SUBDUE, A RELATIONAL DATABASE APPROACH TO GRAPH MINING AND HIERARCHICAL REDUCTION”, (A Partial Fulfillment of the Requirements for the Degree of MASTER OF SCIENCE IN COMPUTER SCIENCE AND ENGINEERING, THE UNIVERSITY OF TEXAS AT ARLINGTON, December 2005); 
Curbera et al.: "DYNAMIC ADAPTIVE PROCESS DISCOVERY AND COMPLIANCE", (United States Patent Application Publication US 20110267351 A1, filed May 3, 2010; and published November 3, 2011, hereafter "Curbera"); and
McKenney: "DETERMINING WHETHER A CPU STALLING A CURRENT RCU GRACE PERIOD HAD INTERRUPTS ENABLED", (United States Patent US 10268610 B1, filed August 16, 2018; and issued April 23, 2019).
A detailed investigation of the disclosure of the three references in respect of element to element of the independent claims of the instant application was conducted. It is concluded that the references individually or in combination as a whole does not fairly teach or fully suggest the subject matters recited in the independent claims in each category.

The application is dedicated to concurrently populating entries in a compressed sparse row (CSR) encoding, of a type of edge of a heterogenous graph by obtaining a mapping of a relational schema to a graph data model in which the relational schema defines vertex tables that correspond to vertex types in the graph data model, and edge tables that correspond to edge types in the graph data model; based on the mapping and for a CSR representation of each edge type, a source array is populated ; and for the CSR, the computer populates, in parallel and based on said mapping, a destination array that contains canonical offsets as sequence positions within the sequence of persistent identifiers of the vertices.
In view of the backgrounds and fields, the application is dedicated to loading a heterogeneous graph into memory from tables of a relational database by concurrently constructing a main-memory representation of a property graph, such as, one or more compressed sparse row (CSR) encodings of the vertices and edges of the graph, and 
in light of the parent application leading to an US Patent, a thorough review of the claimed subject matter, specifically limited to loading a heterogeneous graph into memory from tables of a relational database, 
the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“obtaining, for each vertex type in a plurality of vertex types, a sequence of persistent identifiers of vertices for the vertex type, 
wherein each edge type in a plurality of edge types is associated with a respective source vertex type of the plurality of vertex types and a respective target vertex type of the plurality of vertex types;
populating, for each edge type in a plurality of edge types, a source array of a respective compressed sparse row (CSR) representation of said each edge type that, for a same vertex ordering as the sequence of persistent identifiers for the source vertex type of the edge type, is based on counts of edges of the edge type that originate from vertices of the source vertex type; and
concurrently populating, based on an atomic fetch-and-add instruction, multiple offsets in a destination array of the CSR representation for a particular edge type of the plurality of edge types, 
wherein the destination array contains offsets that correspond to respective sequence positions within the sequence of persistent identifiers of vertices of the target vertex type of the edge type.”.

An update search on prior art in domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1, and 11 are also among the merits of allowable subject matter of the application. 

Claims (2-10) and (12-20)are directly or indirectly dependent upon the independent claims 1, and 11, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 5, 2022